Per Curiam,
The plaintiff complains that no notice of the filing of the referee’s decision was given to the prothonotary, as provided by the Act of Assembly. This would be a serious matter if the plaintiff had not received actual notice. The record shows that notice of the intended filing of the report was accepted by the plaintiff, and, as the only object of the Act was to provide notice, it is difficult to see how the omission of the prothonotary has injured him. There are numerous instances where actual notice covers omissions of this character. Thus, an unrecorded mortgage is good, as against a subsequent recorded mortgage, where the second mortgage has notice of the first mortgage. This disposes of the first assignment. The second and third allege that the findings of fact and conclusions of law are not separately and distinctly stated. In this the plaintiff is not sustained by the record, nor is there any merit in the fourth assignment. It refers to a question of-fact, and there is nothing before us to show that it was incorrectly decided. The decision of the referee is entitled to the same weight as the verdict of a jury. It is sufficient to say in regard to the last assignment that there is nothing in the record to show that the referee dismissed the exceptions without hearing an argument, except the unsupported averment in the assignment itself.
Judgment affirmed.
W. T. B.